Citation Nr: 0843940	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a generalized anxiety disorder with major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.


FINDINGS OF FACT

1.  A May 16, 2007 rating decision granted the veteran 
service connection for a generalized anxiety disorder with 
major depression and assigned a 30 percent initial rating.

2.  A VA Form 9 filed by the veteran on August 14, 2007 is 
considered a notice of disagreement and it is not a valid and 
timely substantive appeal.

3.  A statement of the case was issued on April 26, 2008, and 
the veteran was notified of his appellate rights, 
specifically that he had 60 days from the date of the 
statement of the case or the remainder of the one-year period 
that began with the date he was notified of the RO's denial, 
whichever was longer, to file an appeal.

4.  Following issuance of the statement of the case on April 
26, 2008, the veteran has not filed an appeal.


CONCLUSION OF LAW

The Board lacks jurisdiction to review that the veteran's 
claim of entitlement to an initial rating in excess of 30 
percent for a generalized anxiety disorder with major 
depression.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101(d), 20.200, 20.202, 20.302(b), 20.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In September 2008, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a valid and timely substantive appeal may not have been 
filed, and that his claim for an initial rating in excess of 
30 percent for a generalized anxiety disorder with major 
depression may have to be dismissed.  The veteran was 
provided 60 days to submit argument or evidence as to whether 
a valid and timely substantive appeal had been submitted.  No 
response was received.  The Board finds that this action is 
sufficient to satisfy any duties to notify and assist owed 
the veteran in connection with this matter.  Because this 
matter has been decided on jurisdictional grounds, the duties 
to notify and assist imposed by the VCAA are not applicable 
in this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2008).

A decision as to the adequacy of a substantive appeal will be 
made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2008).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a notice of 
disagreement, and is completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2008).  In 
order to perfect an appeal to the Board, a claimant must file 
a substantive appeal, which consists of a properly completed 
VA Form 9 or correspondence containing the necessary 
information.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In this case, the RO granted the veteran service connection 
for a generalized anxiety disorder with major depression in 
the May 16, 2007 rating decision.  The RO assigned the 
veteran an initial 30 percent rating for this disability.  
The RO notified the veteran of this decision by letter dated 
May 18, 2007.

On August 14, 2007, the RO received a VA Form 9, Appeal to 
Board of Veterans' Appeals, from the veteran.  The veteran 
stated on this form that he would like to appeal the 30 
percent rating assigned for his anxiety disorder.  The Board 
notes that prior to August 14, 2007 no notice of disagreement 
had been received from the veteran and a statement of the 
case regarding the issue of a 30 percent initial rating for a 
generalized anxiety disorder with major depression had not 
been issued.  Consequently, the VA Form 9 received on August 
14, 2007 can not be considered a valid substantive appeal and 
it must be considered a notice of disagreement with the May 
2007 rating decision.  A document can not be considered a 
valid substantive appeal when it is received prior to the 
issuance of a statement of the case.  See Fenderson v. West, 
12 Vet. App. 119, 130 (1999); 38 C.F.R. § 20.200.

At his August 2007 hearing before the undersigned, the 
veteran asserted that he had previously received a statement 
of the case regarding the 30 percent initial rating assigned 
for his generalized anxiety disorder with major depression.  
However, such is not the case.  While the veteran was issued 
a statement of the case and a supplemental statement of the 
case in May 2007, neither of these documents included the 
issue of an increased rating for a generalized anxiety 
disorder with major depression. 

A statement of the case regarding the claim for an initial 
rating in excess of 30 percent for generalized anxiety 
disorder with major depression was not issued to the veteran 
until April 26, 2008.  The veteran was told in the April 26, 
2008, correspondence accompanying the statement of the case 
that he had 60 days from the date of the statement of the 
case, or the remainder of the one-year period from the date 
he was notified of the determination being appealed, to file 
his substantive appeal, whichever was longer.  As the 60-day 
period following the date of the statement of the case was 
longer, the veteran had 60 days from April 26, 2008 to file 
an appeal.

No substantive appeal has been submitted since the issuance 
of the statement of the case on April 26, 2008.  The Board 
also notes that the veteran did not request an extension of 
time in order to do file a substantive appeal. 

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 U.S.C.A. § 7104 (West 2002 and 
Supp. 2008).  

The veteran did not submit a valid and timely substantive 
appeal, did not request an extension of time in which to file 
his substantive appeal within the applicable time period, and 
has not been shown to have been rendered incapable of filing 
such appeal due to medical disability.  Accordingly, the 
veteran his claim for an initial rating in excess of 30 
percent for a generalized anxiety disorder with major 
depression is not currently in appellate status before the 
Board.

In conclusion, because the Board lacks jurisdiction to 
adjudicate the veteran's claim, his appeal as to this claim 
is dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity of filing a substantive appeal 
which comports with governing regulations].




ORDER

The claim of entitlement to an initial rating in excess of 30 
percent for a generalized anxiety disorder with major 
depression is dismissed for lack of appellate jurisdiction.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


